Name: Commission Regulation (EC) NoÃ 1957/2005 of 29 November 2005 amending Council Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism
 Type: Regulation
 Subject Matter: executive power and public service;  international affairs;  politics and public safety;  Europe
 Date Published: nan

 30.11.2005 EN Official Journal of the European Union L 314/16 COMMISSION REGULATION (EC) No 1957/2005 of 29 November 2005 amending Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 7 thereof, Whereas: (1) The Annex to Regulation (EC) No 2580/2001 lists the competent authorities to whom information and requests concerning the measures imposed by that Regulation should be sent. (2) Germany requested that the address details concerning its competent authorities be amended, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2580/2001 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 November 2005. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 344, 28.12.2001, p. 70. Regulation as last amended by Commission Regulation (EC) No 1207/2005 (OJ L 197, 28.7.2005, p. 16). ANNEX The Annex to Regulation (EC) No 2580/2001 is amended as follows: The address details under the heading Germany shall be replaced with:  concerning funds and financial services: Deutsche Bundesbank Servicezentrum Finanzsanktionen D-80281 MÃ ¼nchen Tel. (49-89) 28 89 38 00 Fax (49-89) 35 01 63 38 00  concerning economic resources:  for notifications in accordance with Articles 3(2) and 4: Bundesministerium fÃ ¼r Wirtschaft und Arbeit Referat V B 2 ScharnhorststraÃ e 34 37 D-10115 Berlin Tel. (49-1888) 615-9 Fax (49-1888) 615-5358 E-mail: BUERO-VB2@bmwa.bund.de  for granting of exemptions in accordance with Articles 5(2) and 6(1): Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29 35 D-65760 Eschborn Tel. (49-6196) 908-0 Fax (49-6196) 908-800